Citation Nr: 0118425	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1999 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of service connection for paranoid 
schizophrenia.  However, this was not the first time that 
such a claim had been denied by the RO.  In May and September 
1968 decisions, the RO previously denied service connection 
for a nervous condition diagnosed as paranoid type 
schizophrenic reaction.  These decisions became final when no 
appeal was initiated.  38 C.F.R. § 19.118 (1968).  As a 
result, regardless of the RO's action, the veteran's current 
claim of service connection may now be considered on the 
merits only if new and material evidence has been submitted 
since the time of the prior final decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 20.1103 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  In May and September 1968, the RO denied a claim of 
service connection for a nervous condition diagnosed as 
paranoid type schizophrenic reaction; no appeal ensued.

2.  Certain new evidence received since the 1968 denials 
bears' directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  Paranoid schizophrenia pre-existed the veteran's short 
period of active duty and did not undergo a worsening during 
this period of service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for paranoid 
schizophrenia has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1103 
(2000).

2.  The veteran does not have paranoid schizophrenia that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed paranoid 
schizophrenia did not pre-exist military service and was 
caused by his experiences in military service or, 
alternatively, it pre-exited military service and was 
aggravated by his experiences in military service.  However, 
the Board notes that the current claim of service connection 
for a psychiatric disorder is not the first such claim.  In 
May and September 1968, the RO denied a claim of service 
connection for a nervous condition diagnosed as paranoid type 
schizophrenic reaction.  As a result of the previous denial, 
the veteran's current claim of service connection may now be 
considered only if new and material evidence has been 
submitted since the time of the last final decision.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the 1968 
denials.  The evidence obtained in connection with the 
veteran's attempt to reopen includes a June 2000 statement 
from his VA therapist that, for the first time, provides an 
opinion that the veteran's psychiatric disorder did not pre-
exist military service.  Specifically, the June 2000 record 
reported that,

[the veteran] states that he has been 
denied [service connection] in the past, 
because he had [p]articipated in several 
psychotherapy sessions in the year prior 
to his enlistment.  However, he was not 
hospitalized, was not experiencing 
paranoid psychotic symptoms at that time, 
and was not treated with antipsychotic 
medications.  This, together with the 
fact that his psychotic symptoms 
developed in the setting of his being 
considered for duty in the intelligence 
service, and the fact that his delusions 
have involved paranoid themes about 
intelligence activities, clearly point to 
his active duty time as his first break.

The Board consequently finds that the newly received medical 
evidence is new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  In other words, the newly received 
evidence bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative.  The above 
opinion regarding the origins and etiology of the veteran's 
paranoid schizophrenia was not previously shown.  
Consequently, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
paranoid schizophrenia.  

Next, the Board will consider the claim of service 
connection.  However, because, as will be discussed below, 
the veteran's paranoid schizophrenia pre-existed military 
service, the Board's analysis will focus on aggravation.

Under applicable law and regulation, every veteran is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 
3.306.  This presumption of soundness may be rebutted by 
clear and unmistakable evidence showing that the injury or 
disease existed before acceptance and enrollment, and was not 
aggravated by such service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

In the veteran's case, medical evidence related to the 
veteran's pre-enlistment treatment for a psychiatric disorder 
consists of a May 1966 letter from Luis P. Saxe, M.D., and a 
February 1968 statement from Charles M. Krinsky, M.D..  In 
May 1966, Dr. Saxe reported that he saw the veteran on one 
occasion in May 1966.  Thereafter, he reported that the 
veteran had gone "through an acute dissociated state which 
was short-lived and seemed related to some confusion he had . 
. .  [The veteran] started to develop some ideas about the 
transfer of thoughts through electronic means.  He then felt 
that others were listening in on some of his conversations . 
. ."  It was next reported that the veteran recognized that 
he was having a problem and, after a few days rest, ". . . 
made a fairly good restitution and his psychotic ideas 
apparently disappeared."  On examination, "there was no 
evidence of any overt psychotic thinking."  It was thereafter 
opined that the veteran ". . . had gone through a brief 
psychotic episode, which he apparently has been successful in 
covering over at least for the time being.  I suspect that he 
has many conflicts about himself which are reflected in his 
confusion when he gets into the depths of his intellectual 
ideas . . . I suspect that he will be able to function fairly 
well  . . . unless some unusual stress should occur."

In February 1968, Dr. Krinsky reported that the veteran, 
following his separation from military service, had been 
referred to him for treatment.  Next, he opined that the 
veteran had ". . . a pretty well-document history of 
recurrent schizophrenic episodes since April . . . 1966.  The 
last occurring during his service experience."  The veteran's 
diagnosis was chronic paranoid schizophrenic reaction. 

Service medical records include a February 1967 enlistment 
examination in which the veteran reported a history of 
nervous trouble.  However, psychiatric examination at that 
time was within normal limits.  Thereafter, treatment 
records, beginning in September 1967, show the veteran's 
complaints and/or treatment for psychiatric problems 
diagnosed as paranoid schizophrenic reaction.  See service 
medical records dated from September to December 1967.  The 
above records noted that the veteran's pre-service medical 
history included three periods of decompensation involving 
paranoia and/or depression - the first period occurred while 
he was in the seminary and it caused him to withdraw, the 
second occurred from April to May 1966 while in college and 
included a psychotic episode, and the third occurring in 
1967, just prior to entering military service, while working 
in Californian.  It was also noted that a Dr. Saxe, in May 
1966, saw the veteran and reported that the veteran had had a 
brief departure from reality.  While hospitalized in 
September 1967, it was noted that the veteran was psychotic 
and it was opined that, under the stress of military life, he 
had decompensated once again to a frankly paranoid state.  
Adverse symptomology at that time included delusions, 
fearfulness, marked anxiety, inappropriate affect, tangental 
thinking, concreteness, and poor judgment.  The veteran 
remained hospitalized from September 1967 to his separation 
from military service in December 1967.  In December 1967, a 
medical evaluation board (MEB) once again diagnosed paranoid 
schizophrenic reaction.  Thereafter, the MEB opined that the 
veteran's psychiatric disorder pre-existed military service 
and was not aggravated thereby.

The veteran first underwent VA examination in April 1968.  At 
that time, the veteran reported having had psychiatric 
problems dating back to his time in the seminary while in 
high school with a subsequent problem while in college.  
Next, it was reported that while in military service, due to 
the stress of waiting to be assigned to a school for advanced 
training, he became confused, felt as if he was being 
watched, and felt as if he was being controlled by some 
outside power.  While the veteran was unsure if he had been 
hallucinating at that time, he did report seeing colors and 
hearing sounds that may or may not have been there.  The 
veteran reported that the above problems were the same type 
of problems he had had when he first saw a psychologist while 
in college.  Thereafter, it was noted that the veteran had 
been hospitalized while in military service from October to 
December 1967 and, following his separation from military 
service, remained under the care of a psychiatrist.  Next, it 
was opined that currently the veteran was going thru a fairly 
good remission.  The diagnosis was schizophrenia.

VA treatment records from the West Haven VA medical center 
(VAMC), dated from August 1968 to February 1999, and June 
2000, were obtained by the RO.  These records show the 
veteran's post-service complaints and/or treatment for, among 
other things, a psychiatric disorder diagnosed as paranoid 
schizophrenia.  The records also show that the veteran, since 
1968, had been on medication that appears to have controlled 
many of his adverse psychiatric symptomology.  Accordingly, 
many of his counseling sessions in the 1970's, 1980's, and 
early 1990's focused on family and work related problems as 
well as the veteran's fear of becoming psychotic and paranoid 
once again - as opposed to treatment for gross adverse 
psychiatric symptomology.  The records also show the veteran 
undergoing psychiatric hospitalization at VA on at least five 
occasion because of paranoid schizophrenia - August 1968, May 
1970, December 1972, February 1974, and August 1995.

However, none of the records included an opinion as to the 
origins or etiology of the veteran's current psychiatric 
disorder, except for a June 2000 treatment record from the 
veteran's therapist.  As reported above, in June 2000, the 
veteran's therapist reported that the veteran's pre-service 
and service history ". . . clearly point to his active duty 
time as his first break . . .".  Interestingly, the above 
opinion was provided after the therapist reported the 
following summary of the veteran's history as provided to him 
by the veteran:

[the veteran] enlisted in the Army in 
1967 at the age of 22.  Prior to that 
time, he had never been hospitalized 
psychiatrically . . . and had never been 
treated with psychotropic medication.  
After approximately 8 months of active 
duty service in the Army, he required 
psychiatric hospitalization in Valley 
Forge, PA, where he was stationed at the 
time.  He was treated during this 
hospitalization, and subsequent ones, 
with antipsychotic medication.

[The veteran] states that he has been 
denied [service connection] in the past, 
because he had [p]articipated in several 
psychotherapy sessions in the year prior 
to his enlistment.  However, he was not 
hospitalized, was not experiencing 
paranoid psychotic symptoms at that time, 
and was not treated with antipsychotic 
medications.  This, together with the 
fact that his psychotic symptoms 
developed in the setting of his being 
considered for duty in the intelligence 
service, and the fact that his delusions 
have involved paranoid themes about 
intelligence activities, clearly point to 
his active duty time as his first break.

The veteran underwent VA examination in July 2000.  After a 
review of the record on appeal and an examination of the 
veteran, that examiner diagnosed paranoid schizophrenia.  
Next, it was opined that,

[f]rom the style in which the [veteran] 
describes his experience in the service, 
it seems like the most likely conclusion 
that can be drawn is that the service did 
not exacerbate the [veteran's] pre-
existing psychotic level organization, 
but rather was another context in which 
paranoid thinking could become manifest.

The veteran appeared at a personal hearing before a hearing 
officer at the RO in June 2000 and before the undersigned at 
the RO in March 2001.  In June 2000, he testified that, 
before entering military service, he had a normal childhood, 
was generally happy, and attended Catholic schools.  
Following middle school, the veteran spent approximately 
three to four years in seminary school before becoming 
disillusioned and withdrawing to attend college.  During his 
second year of college, he had a two-week period (from April 
to May 1966) in which his thinking became confused and he 
missed a number of classes while he stayed in Springfield, 
Massachusetts.  Upon his return, on his mother's urging, he 
saw a "Dr. Sax" (sic) (Dr. Saxe).  At the time he saw Dr. 
Saxe, the veteran was feeling better, Dr. Saxe did not give 
him any medication, and Dr. Saxe found nothing currently 
wrong with him.  He only saw Dr. Saxe on that one occasion.  
Next, the veteran testified that, except for this single 
consultation, he was neither hospitalized nor received 
outpatient treatment for a psychiatric disorder before 
entering military service.  He thereafter finished the 
semester, graduated from junior college, and moved out to 
California where he attended a less expensive State college 
and worked part-time.

Subsequently, because of financial concerns, the veteran 
decided to enlist in the Army to take advantage of the GI 
Bill upon separation.  Upon seeing a recruiter, the veteran 
informed him of the two-week episode he had earlier had.  
Accordingly, the veteran's enlistment records noted an 
earlier psychotic episode.  However, examination at the time 
of his enlistment was normal and he was found qualified for 
enlistment.  The recruiter told the veteran that, provided he 
passed a security background check, he could get into traffic 
control school and/or language school following his initial 
training. 

Thereafter, while in military service, the veteran reported 
that he enjoyed the physical activity of basic training.  
However, while waiting for a security check to be finished so 
that he could be assigned to an advanced training school, the 
veteran was sent to typing school for two weeks and worked as 
a hospital liaison.  Thereafter, after finding out that 
security people were talking to his family and friends, he 
started to become nervous.  To further add to his stress, he 
was placed on KP for no reason he could fathom.  He 
thereafter started wondering why they were treating him so 
poorly.  Next, he had trouble after missing work for three 
days because he was sleeping.  Following that incident, he 
somehow wound up in the hospital.  He stayed in the hospital 
for several months and his hospitalization included a period 
of time in a locked ward for observation.  During that time, 
the veteran became sick and "broke down."  However, during 
the hospitalization, the veteran did not know what was going 
on. 

Following his separation from military service, the veteran 
worked part-time, but by May 1968 required hospitalization.  
Thereafter, approximately every six to nine months, he 
underwent hospitalization at VA until 1975 because he "just 
couldn't handle things."  Next, the veteran reported that all 
of his psychiatric treatment had been obtained at VA.  He 
also reported that, while he had received outpatient 
treatment at VA since 1968, his last hospitalization was in 
1975.  The veteran also reported that, at some point between 
1968 and 1975, he had gotten married.  Lastly, the veteran 
opined that his psychiatric disorder became worse during 
military service.

In March 2001, at a personal hearing before the undersigned, 
the veteran testified that, before entering military service, 
while at the seminary, he became withdrawn.  In 1963, he left 
the seminary but, at that time, he did not talk to a 
counselor about what was bothering him.  After working for a 
year, he went on to junior college in 1964 and graduated from 
there in 1966.  While at college he had trouble adjusting.  
Moreover, during the Spring of his sophomore year, because of 
the financial stress of paying for school, the emotional 
stress of adjusting, and the stress of keeping up with his 
work, he left school for two weeks, started drinking heavily, 
and had a psychotic episode/anxiety attack.  Upon his 
parents' advice, he thereafter saw "Dr. Saxe."  He told Dr. 
Saxe that he was doing good, was given medication for one 
day, and, while Dr. Saxe told him to come see him again if he 
ever felt like it, he never saw Dr. Saxe again.  Dr. Saxe 
told him that what had happened was an acute attack and that 
if he felt better there was nothing to worry about.  The 
veteran thereafter went back to school, and finished up the 
semester, and graduated.  Following junior college, he moved 
out to California where he went to college and worked for a 
while before deciding to enlist in the Army.  Around this 
same time, he saw a "Dr. Perinsky" on one occasion and he 
told the veteran that his problem was minimal and he could 
overcome it.  Dr. Perinsky, a psychologist, did not give him 
medication.

Next, the veteran testified that, at the time he went to see 
the Army recruiter, he told the recruiter about his earlier 
psychiatric problem.  The recruiter talked to the veteran 
about going into a language program in the Army and requested 
letters from the psychiatrists the veteran had seen.

Thereafter, while in military service, the veteran reported 
that he enjoyed the physical activity of basic training.  
After basic training, the veteran received a temporary 
assignment while waiting for a background check to be 
finished so that he could be assigned to the "Army Security 
Agency."  However, after finding out that Government 
officials were talking to his family and friends, he started 
to become very uncomfortable, nervous, and a little paranoid.  
To further add to his stress, all the other people he had 
been waiting with for the same type of check had already been 
reassigned and he was placed on KP.  Approximately two to 
three weeks later, he missed work because he slept for two to 
three days.  Following that incident, he somehow wound up in 
the hospital.

The Board notes that, as reported above, the veteran's 
therapist in June 2000 opined that the veteran's pre-service 
and service history ". . . clearly point to his active duty 
time as his first break . . ."  Nonetheless, the Board notes 
that a record on appeal shows that less than one year prior 
to the veteran's entry onto active duty, pre-service medical 
records show that the veteran had a psychotic episode and he 
had evidence of recurrent schizophrenic episodes.  
Subsequently, the veteran's February 1967 enlistment 
examination noted that the veteran had a history of nervous 
trouble and service medical records, beginning in September 
1967, report the veteran as psychotic and diagnose paranoid 
schizophrenic reaction.  In December 1967, a MEB opined that 
the veteran's psychiatric disorder pre-existed military 
service and was not aggravated thereby.  Tellingly, at the 
veteran's first VA examination, the veteran not only reported 
that his psychiatric problems began while in the seminary but 
once again reported that his pre-service history included a 
brief psychotic episode.  In addition, VA examined the 
veteran in July 2000 for the express purpose of determining 
the origins or etiology of his current paranoid schizophrenia 
and that examiner opined that the veteran psychiatric 
disorder pre-existing military service.  Additionally, the 
veteran testified in March 2001 that Dr. Saxe had given him 
medication for his psychiatric disorder which medication he 
took for one day.  Furthermore, while the record includes 
medical records covering over twenty years of post-service 
treatment for paranoid schizophrenia, beginning with the 
veteran's first VA hospitalization in 1968, none of these 
records included an opinion as to the origins or etiology of 
the veteran's current paranoid schizophrenia until June 2000 
- a time in which the veteran was already engaged in the 
appeal process with VA.

Therefore, the Board gives no evidentiary weight to the June 
2000 opinion because it was based on an inaccurate medical 
history provided by the veteran.  (Specifically, contrary to 
the history relied on by the veteran's therapist, the 
veteran's pre-service medical history included at least one 
documented psychotic episode and at least one instance when 
the veteran took medication for his psychiatric problem.)  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history); Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is not bound to 
accept physicians' opinions based on claimant's recitation of 
events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  Accordingly, the Board finds that the 
opinions of the MEB and the July 2000 VA examiner, taken 
together with the entire record, constitute clear and 
unmistakable evidence that paranoid schizophrenia pre-existed 
military service.

In addition, while the veteran has reported a worsening of 
his paranoid schizophrenia during service, the Board finds 
the medical record more persuasive on this point and 
consequently of greater evidentiary weight.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991) (a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability.); Bostain v. West, 11 Vet. App. 124 (1998) 
(someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  Specifically, 
the Board finds that the MEB's opinion that the veteran's 
problem was not aggravated by military service and the July 
2000 VA examiner's opinion, following a thorough review of 
the record, that military service did not exacerbate the 
veteran's pre-existing psychiatric disorder more persuasive 
on this point and consequently of greater evidentiary weight 
then the lay opinion provided by the veteran.  Next, the 
Board finds that what is significant about the treatment 
records contained in the record on appeal is, paradoxically, 
what they do not include.  Tellingly, none of these records 
includes a medical opinion relating to a worsening of the 
veteran's psychiatric disorder while in military service.  
Therefore, the above evidence leads the Board to conclude 
that there was in fact no worsening of the veteran's 
psychiatric disorder during service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for service connection.  This is so because 
the requirements of the new law have been satisfied.  First, 
by the RO decision, the statement of the case, and 
supplemental statements of the case furnished the veteran, 
the RO has notified him of the information and evidence 
necessary to substantiate his claim.  Next, the Board notes 
that, while certain medical evidence has not been associated 
with the record (i.e., records on file with the Social 
Security Administration (SSA)) and certain medical opinion 
evidence has not been obtained (i.e., the veteran claimed 
that physicians at the West Haven VAMC opined that his 
military service exacerbated his paranoid schizophrenia), the 
Board notes that the veteran reported that all post-service 
treatment was obtained at the West Haven VAMC.  Moreover, the 
record shows that the RO requested and obtained from the West 
Haven VAMC all of the veteran's treatment records since 1968.  
In addition, the RO had the veteran examined in July 2000 for 
the express purpose of obtaining opinion medical evidence as 
to the origins and etiology of the veteran's current 
psychiatric disorder.  Accordingly, the Board finds that 
there is no other pertinent evidence that exists that must be 
obtained prior to final adjudication of the veteran's claim.  
In light of the applicable laws and regulations as well as 
the evidence already obtained by the RO, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

Service connection for paranoid schizophrenia is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

